Citation Nr: 1003969	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

!  Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD for the period from 
August 22, 2005, to February 13, 2006.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD for the period from 
February 14, 2006, to October 29, 2006.

3.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD for the period from 
January 1 to May 3, 2007.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1970.  Service in Vietnam and award of the Combat Action 
Ribbon is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

Procedural history

The Veteran's August 2005 claim for entitlement to service 
connection for PTSD was granted in a June 2006 rating 
decision and evaluated as 30 percent disabling effective from 
the date the Veteran's claim was received by VA, August 22, 
2005.  In a February 2007 rating decision, the RO granted a 
disability rating of 70 percent disabling effective June 6, 
2006; 100 percent disabling effective October 30, 2006; and 
30 percent disabling effective January 1, 2007.  The Veteran 
disagreed with the initial disability rating and the 30 
percent disability rating effective January 1, 2007, 
contending that his condition was worse than found by the RO.  
In a June 2007 rating decision, the RO evaluated the 
Veteran's PTSD disability as 50 percent disabling effective 
from August 22, 2005; 70 percent disabling effective February 
14, 2006; 100 percent disabling effective October 30, 2006; 
70 percent disabling effective January 1, 2007; and, 100 
percent effective May 4, 2007.  The Veteran perfected an 
appeal.

Issue not in appellate status

In a June 2007 rating decision, the RO found the Veteran 
incompetent to handle disbursement of funds.  There is 
nothing in the record to indicate that the Veteran disagreed 
with the rating decision.  Thus, the issue is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD was first diagnosed 
in December 1979 and manifested between December 1979 and May 
1986 with marital discord, three failed marriages, physical 
assaultive behavior, suicidal thoughts without intent, 
depression, and lack of motivation.

2.  The Veteran's service-connected PTSD was manifested in 
the summer of 2005 through November 2006 with suicidal 
ideation, attempted suicide, hypervigilance, assaultive 
behavior, periods of hospitalization, unemployment, 
depression, anxiety, isolative and angry behavior, and GAF 
scores ranging from 35 to 65.

3.  The Veteran's service-connected PTSD was manifested with 
a hospitalization in December 2006, recurrence of symptoms 
after in-patient treatment including anger, extreme tension 
in social situations and crowds, suicidal thoughts without 
plan or intent, nightmares, unemployment, and GAF scores 
ranging from 54 to 56.

4.  The Veteran's service-connected PTSD was manifested after 
May 4, 2007, with hospitalization in May 2007; nightmares, 
panic attacks and flashbacks; isolative behavior; 
impoverished speech and blunt, constricted and flat affect; 
feelings of hopelessness, impaired sleep, visual 
hallucinations, obsessive and ritualistic behavior, homicidal 
and suicidal thoughts, a mildly impaired memory and an 
assigned GAF score of 45.

5.  The Veteran has a combined disability evaluation for 
purposes of compensation of 70 percent.

6.  The medical and other evidence of record demonstrates 
that the Veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation beginning on January 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating from 
August 22, 2005, to February 13, 2006, for service-connected 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.130 Diagnostic Code 9411 (2009). 

2.  The criteria for a disability rating in excess of 70 
percent from February 14 to October 29, 2006, for service-
connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.130 Diagnostic Code 9411 (2009).

3.  The criteria for a disability rating in excess of 70 
percent from January 1, 2007, to May 3, 2007, for service-
connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.130 Diagnostic Code 9411 (2009). 

4.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2009); Rice v. Shinseki, 22 Vet. App. 447 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased initial disability rating for 
the periods when he has not already been evaluated as 100 
percent disabled from his service-connected PTSD condition.  
He essentially contends that his service-connected PTSD 
condition is worse than evaluated by the RO.  The Board will 
address preliminary matters and then render a decision on the 
appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

At this juncture, the Veteran's claim for service connection 
has been granted.  The claim before the Board is whether the 
initial disability rating that has been evaluated is 
adequate.  For the reasons stated below, the Board finds that 
the duty to notify the Veteran has been satisfied.  

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  However, in this case, the Veteran was 
informed in a March 2006 letter how VA determines a 
disability rating and an effective date, in accordance with 
the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was further notified that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all private medical records 
identified by the Veteran and has obtained all VA medical 
records pertaining to the Veteran's claim.  The Veteran has 
received a medical examination pertaining to his claim 
including one provided in May 2007.  VA has further assisted 
the Veteran throughout the course of this appeal by providing 
him with statements of the case which informed him of the 
laws and regulations relevant to his claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran elected in his November 2007 substantive 
appeal to present his case at a hearing before a Veterans Law 
Judge.  However, in a submission dated May 2008, the Veteran 
withdrew his request for a hearing in accordance with the 
requirements of 38 C.F.R. § 20.704(e) (2009).

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD for the period from August 
22, 2005, to February 13, 2006, and entitlement to disability 
ratings in excess of 70 percent for the period from February 
14, 2006, to October 29, 2006, and January 1 to May 3, 2007.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Under Fenderson v. West, 12 Vet. App. 119, 126 (1999), an 
appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating and separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  In 
essence, under the Court's guidance in Fenderson, the Board 
is required to review the Veteran's case and determine 
whether the record supports assignment of separate disability 
ratings for separate periods of time, and the Veteran's 
stated issues merge.  

Assignment of diagnostic code

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130 
Diagnostic Code 9411 [PTSD] as 50 percent disabling effective 
from August 22, 2005; 70 percent disabling effective February 
14, 2006; 100 percent disabling effective October 30, 2006; 
70 percent disabling effective January 1, 2007; and, 100 
percent effective May 4, 2007.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that the Veteran's disability was rated under 
the proper diagnostic code.  He has been diagnosed with PTSD 
and major depressive disorder secondary to PTSD was 
diagnosed.  The Veteran's PTSD was rated under the diagnostic 
code specific to that disability.  Moreover, the Board notes 
that all mental disorders are rated under the same criteria 
found in the General Rating Formula for Mental Disorders. 

As noted above, under Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Board will review the entire record and 
determine whether the Veteran's symptoms of PTSD support a 
finding of a disability rating of higher than 50 percent from 
August 22, 2005; a disability rating higher than 70 percent 
from February 14, 2006; and a disability rating higher than 
70 percent between January 1 and May 3, 2007.



Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Schedular rating

The record evidence includes several VA treatment records 
from December 1979 through May 1986 which describe the nature 
of the Veteran's 'combat neurosis' later diagnosed as PTSD.  
Essentially, the record showed that in 1979, the Veteran had 
been married three times and divorced twice.  He described 
recalling "morbid scenes from Vietnam," and feeling 
"dead."  He stated he had suicidal thoughts, but did not 
have a real intent to commit suicide.  He reported a history 
of fights with strangers and assaultive behavior with his 
first and third wives.  In 1980 reports, the Veteran stated 
he was without energy, was depressed and confused.  In 1983 
reports he stated he felt well until about 4 years after 
discharge, and continued to have marital difficulties.  In 
November 1985, he reported he had assaulted a girlfriend and 
was "shaken by what he could have done."  In May 1986, he 
reported that he "toys with idea of shooting self," and 
thought about steering his car into oncoming traffic.

The next medical records in evidence were created in February 
2006.  They essentially report the same type of behavior as 
that reported in the evidence 20 years earlier: suicidal 
ideation; irritability and easily provoked anger, and lack of 
motivation.  He was kept overnight in February 2006 for 
observation in a VA hospital, and was reported to have at 
least daily thoughts of Vietnam experiences and was described 
to have poor judgment "when agitated."  In a February 14, 
2006, report, he stated that he began to feel depressed 
during the summer and that just before Christmas 2005, he had 
desires to injure people and had increased feelings of 
irritability.  He stated that 4 weeks earlier he had 
attempted to provoke a fight.  He described himself as 
isolated from friends and lacking in motivation.  He was 
described as exhibiting a depressed mood, but presented no 
delusions or hallucinations, and denied suicidal or homicidal 
ideation.  However, the Board notes that the following day, 
the Veteran confessed that he had recently had an attempted 
suicide.  GAF scores of 35 and 40 were given by VA mental 
health caregivers.  In March 2006, with new medication, the 
Veteran was reported to have regular and coherent, logical 
and goal oriented speech, appropriate affect, no delusions, 
hallucinations or other psychotic symptoms and no suicidal or 
homicidal ideation.  He was given a GAF score of 57.


The Veteran was hospitalized for PTSD in November and 
December 2006.  His GAF score was 45 upon admission and 58 
upon discharge.  In November 2006, the Veteran reported 
serious depression and anxiety, trouble understanding things 
and concentrating or remembering, and trouble controlling 
violent behavior.  In January 2007, immediately after 
discharge, he appeared to be much better.  However, a second 
January 2007 report states that the Veteran "quickly 
returned to old symptoms" when he returned home.  He 
reported problems with controlling anger, and felt extreme 
tension in social situations and crowds.  He reported he had 
poor sleep and presented with a "low mood."  He stated he 
felt hopeless and had suicidal thoughts, but had no plan or 
intent to commit suicide.  In a January 26, 2007, social 
worker's note, he was reported to "continue[s] to 
struggle," and was given a GAF score of 55.  In March 2007, 
reports indicate GAF scores of 54 and 55, but they also 
report the Veteran presented with a "low mood," and 
expressed feelings of helplessness.  They also report the 
Veteran's speech as coherent and thought processes as logical 
and goal-directed, but noted the Veteran did not have 
delusions, hallucinations or other psychosis, and denied 
suicidal or homicidal ideation.  In April 2007, the Veteran 
was reported to have a GAF of 56, but the examiner noted he 
had "long hair," and was "unshaven," and presented with a 
restricted affect.

A May 14, 2007, examination report states that the Veteran 
was hospitalized for his PTSD between May 4 and May 8, 2007.  
The Veteran reported more nightmares, flashbacks, problems 
with his marriage and problems with communicating with his 
two daughters.  The Veteran stated that he felt good during 
in-patient treatment, but felt like a failure when he 
couldn't continue improvement after being released.  The 
Veteran reported that he didn't care about anything, and told 
the examiner the circumstances of an assault which occurred 
in May 2006 which had not been previously disclosed.  His 
speech was described as "impoverished," and his attitude as 
"guarded."  His affect was described as blunt, constricted 
and flat.  His mood was described as hopeless, depressed and 
labile.  He was oriented to time, place and person and his 
thought process was described as unremarkable.

The examiner further reported the Veteran had persistent 
persecutory delusions and that he did not understand the 
outcome of behavior and only had a partial understanding that 
he has a problem.  She reported sleep impairment and constant 
nightmares, and visual hallucinations.  The report indicates 
the Veteran had obsessive and ritualistic hypervigilent 
behavior.  He reported "acute panic attacks in crowds" and 
stores, and that he sought to avoid both.  He stated he had 
homicidal thoughts, but didn't think he could get away with 
committing homicide.  He stated he had suicidal thoughts, but 
didn't care enough to do anything about it.  He was described 
to have poor impulse control and showed a "mildly impaired" 
recent and immediate memory.  In sum, the examiner concluded 
that the Veteran is severely impaired occupationally, 
socially and interpersonally, and was unable to engage in 
gainful employment based upon his service-connected 
psychiatric condition.  A GAF score of 45 was assigned.

The Board observes that the Veteran has long had suicidal 
ideation, although at times he denied it, including after he 
had come to VA seeking help as a result of action that was 
interpreted to be suicidal.  The Veteran also has long had 
trouble with interpersonal behavior, often provoking fights 
or being involved in other assaultive behavior.  He has on 
some occasions reported not having nightmares and on others 
reported constant nightmares, but he has more consistently 
reported having daily recurring thoughts about his stressful 
experiences in Vietnam.  He has long been assessed as being 
depressed and having problems controlling angry outbursts.  
He has often expressed helplessness and has consistently 
shown a lack of motivation.  He has also long reported 
hypervigilent behavior.  He has not reported any close 
associations with peers.  His marital problems are long 
standing despite the lengthy period of his fourth marriage.  
His wife has reported that the Veteran was not suicidal, but 
she stated she removed the pistol he kept in their bedroom.  
Presumably, this was for both her protection and his.

The Veteran appears to be able to present on specific 
occasions as a relatively competent man, appearing to be in 
more control and better off than he really is.  Record 
evidence also indicates that he performs well during in-
patient treatment and then when released falls back into 
behavior that is indicative of a man who is severely affected 
by symptoms of PTSD.  His condition, when viewed over the 
long period of the record evidence, does not appear to have 
dramatically changed, but rather appears to have been more or 
less constant with more or less the same symptomatology.

As indicated above, a 70 percent rating is assigned for 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships).  The Board finds that the 
record evidence supports behavior that more accurately fits 
within 70 percent disability criteria than 50 percent 
disability rating criteria for the period of August 22, 2005, 
to October 29, 2006.  

The Board notes that there are periods where symptoms found 
in 100 percent criteria are manifested during the period 
between August 22, 2005, and October 90, 2006.  For example, 
symptoms of grossly inappropriate assaultive behavior.  
However, that singular criterion is not sufficient to warrant 
an award of a total disability award.  There is no evidence 
that between August 22, 2005, and October 30, 2006, the 
Veteran exhibited gross impairment in thought processes or 
communication, or had persistent delusions or hallucinations, 
or was in persistent danger of hurting self or others, and 
could not perform activities of daily living, or was 
disoriented or could not remember names of close relatives, 
his own occupation, or his own name.  

Similarly, for the period January 1 to May 3, 2007, the 
record does not support a finding that the criteria of a 100 
percent disability rating were met.  Again, there is no 
evidence of persistent delusions or hallucinations.  While 
the Veteran thought about suicide, his attempts were not 
described to have been made without a clear expectation of 
death.  The Veteran appeared to be able to maintain standards 
of grooming and although they appear to have deteriorated in 
April 2007, he was never described to be unable to maintain 
minimal personal hygiene.  Moreover, during the period of 
January 1 to May 3, 2007, the Veteran was assigned GAF scores 
ranging in the 54-55 range, which indicate "moderate 
symptoms."  While those scores may or may not support a 
finding of a 70 percent disability rating, they do not 
support a 100 percent disability rating.  In sum, the Board 
finds that the Veteran's symptoms are more accurately 
congruent with 70 percent disability rating criteria than 100 
percent disability rating criteria for the period of January 
1 to May 3, 2007.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  If the schedular evaluation does not contemplate 
the level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Finally, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate for the periods of August 22, 2005, to October 
29, 2006, and January 1 to May 3, 2007, the Board has been 
unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected PTSD.  
The medical evidence fails to demonstrate that the 
symptomatology of the Veteran's manifested symptoms is of 
such an extent that application of the ratings schedule would 
not be appropriate.  In fact, as discussed in detail above, 
the symptomatology of the Veteran's disabilities are 
specifically contemplated under the ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

TDIU

A claim for total disability benefits for individual 
unemployability (TDIU) may be granted if the unemployability 
is the result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record. The Court further held that when evidence of 
unemployability is submitted at the same time that the 
veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability. Id.  

In this case, the RO denied TDIU benefits in a rating 
decision dated October 2007, specifically finding that TDIU 
was not claimed and that the evidence showed that the Veteran 
stated in April 2006 that he was "semi-retired" from 
construction work, and in May 2007 that he had last worked 
about a year earlier for a period of about two months.  
Notwithstanding the RO's decision and the fact that the 
rating decision was not appealed by the Veteran, the facts 
have changed in that the Board has found a 70 percent 
disability rating for PTSD from August 22, 2005, and the 
Court's holding in Rice.  Both serve to mandate the Board's 
consideration of TDIU benefits as a part of the underlying 
claim for an increased disability rating.  In this vein, the 
Board notes that the Veteran has been evaluated as 100 
percent disabled for his service-connected PTSD from October 
30 to December 31, 2006, and from May 4, 2007, to the present 
time.  The Board will not address the issue of entitlement to 
TDIU benefits to periods when the Veteran was already 
receiving total or 100 percent disability compensation 
benefits.  Thus, the Board will consider whether the Veteran 
is entitled to TDIU benefits for the period from August 22, 
2005 to May 3, 2007, excepting the period of 100 percent 
disability for October 30 through December 31, 2006.

Because the Veteran's PTSD is evaluated as 70 percent 
disabling, his service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) (2009).  The question that remains to be answered 
is whether the Veteran's service-connected disabilities 
render him unemployable.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).  "Substantially gainful employment" is that 
employment "which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). 
"Marginal employment shall not be considered substantially 
gainful employment." 38 C.F.R. § 4.16(a) (2009). The Court 
noted the following standard announced by the United States 
Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service- connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record includes a June 8, 2005, intake note which says 
that "since retiring, [the Veteran] has sat around on the 
couch watching t.v., work and alcohol were his main coping 
mechanisms."  The April 2006 VA examiner stated that the 
Veteran last worked "a year ago as a supervisor at a nuclear 
power plant, the job that he had for 53 days."  The examiner 
also stated that the Veteran primarily worked in construction 
between 1979 and 2005, but that he was then currently 
unemployed and that "he is semi-retired from his 
construction work."  Until the May 14, 2007, examination 
report, there is no medical opinion offered regarding the 
Veteran's capability of following substantially gainful 
employment.  However, the symptoms reported by the various 
examiners and health care providers do shed light on the 
Veteran's capability to work.

As discussed above, the Veteran has long had suicidal 
ideation and has long had trouble with interpersonal 
behavior, often provoking fights or being involved in other 
assaultive behavior.  These symptoms are not conducive to 
following substantially gainful employment.  He has reported 
persistent nightmares and sleep problems, and has 
consistently reported having daily recurring thoughts about 
his stressful experiences in Vietnam.  He has long been 
assessed as being depressed and having problems controlling 
angry outbursts.  He has often expressed helplessness and has 
consistently shown a lack of motivation.  He has also long 
reported hypervigilent behavior, does not have any close 
associations with peers and his marital problems are long 
standing.  Moreover, the symptomatology has been reported in 
examination reports dating from 1979.

On the other hand, the Veteran continued to work during the 
1980's even though he manifested the symptoms described 
above.  He worked seasonal construction during most of that 
period and was able to work 53 days at a different job until 
sometime in about the spring of 2005.  The Board also notes 
that the GAF scores are illustrative.  They range from the 
low 50's to 65 during much of the periods under 
consideration.  In sum, the Board finds that the evidence 
supports a finding that the Veteran was able to follow 
gainful employment until the period of 100 percent disability 
beginning October 30, 2006.  After that time, the Veteran's 
PTSD condition appeared to deteriorate when he was not 
participating in an in-patient treatment program.  For that 
reason, the Board finds that the Veteran is entitled to TDIU 
benefits from January 1, 2007.


ORDER

Entitlement to a 70 percent disability rating from August 22, 
2005, to February 13, 2006, for PTSD is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 70 percent 
disabling from February 14 to October 29, 2006, is denied.

Entitlement to a disability rating in excess of 70 percent 
disabling from January 1 to May 3, 2007, is denied.

Entitlement to TDIU benefits from January 1, 2007, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


